Name: Commission Regulation (EC) No 1112/2001 of 6 June 2001 concerning derogations from the provisions of Council Regulation (EC, Euratom) No 58/97 in respect of insurance services statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  European Union law;  insurance;  business organisation
 Date Published: nan

 Avis juridique important|32001R1112Commission Regulation (EC) No 1112/2001 of 6 June 2001 concerning derogations from the provisions of Council Regulation (EC, Euratom) No 58/97 in respect of insurance services statistics (Text with EEA relevance) Official Journal L 151 , 07/06/2001 P. 0017 - 0026Commission Regulation (EC) No 1112/2001of 6 June 2001concerning derogations from the provisions of Council Regulation (EC, Euratom) No 58/97 in respect of insurance services statistics(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as amended by Regulation (EC, Euratom) No 410/98(2), and in particular point x of Article 12 thereof,Whereas:(1) Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of the insurance sector in the Community.(2) Article 11 of Regulation (EC, Euratom) No 58/97 provides that derogations from the provisions of the Annexes to that Regulation may be accepted during a transitional period.(3) Member States have asked for derogations from certain provisions of Annex 5 to Regulation (EC, Euratom) No 58/97, in respect of insurance services statistics, for the period from 2000 to 2002. Since the data collection systems of Member States require further adaptations, it is necessary to grant those derogations.(4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programming Committee,HAS ADOPTED THIS REGULATION:Article 1Derogations from the characteristics contained in List B, set out in Section 4, paragraph 4, of Annex 5 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2000 to 2002 as specified in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) OJ L 52, 21.2.1998, p. 1.ANNEXBELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>GREECE>TABLE>SPAIN>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALY>TABLE>LUXEMBOURG>TABLE>NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>FINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOM>TABLE>